DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Claims 1-14 are pending and under examination.

Priority
This application is a 371 of PCT/US2019/033889, filed 05/24/2019, which claims the benefit of U.S. Provisional Application No. 62/676,025, filed 05/24/2018.

Information Disclosure Statement
Applicant’s Information Disclosure Statements filed 11/18/2020 and 04/21/2022 have been received and entered into the present application. As reflected by the attached, completed copies of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.  

Claim Objections – Multiple Dependent Claims
Claim 4 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim must only refer to a preceding claim.  See MPEP § 608.01(n).  In this case, claim 4 depends from “any one of claim 1-4” and therefore depends from itself.  Accordingly, the claim 4 not been further treated on the merits.
Claims 7-10 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot reference back to another multiple dependent claim.  See MPEP § 608.01(n).  In this case, claim 7 references to “any one of claims 1-6”, where claim 4 is a multiple dependent claim; claim 8 references back to “any one of claims 1-7”, where claims 4 and 7 are multiple dependent claims; claim 9 depends from claim 8, which references back to “any one of claims 1-7”, where claims 4 and 7 are multiple dependent claims; and claim 10 references back to “any one of claims 1-9”, where claims 4, 7, 8, and 9 are multiple dependent claims. Accordingly, the claims 7-10 have not been further treated on the merits.

	Pursuant with the above, claims 4 and 7-10 have not been further treated on their merits in this Office Action.  Applicants are advised that should the claims be amended to be in proper dependent form, any rejections of such claims in the next Office Action can be made final as being necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claims 1-3, 5-6, and 11-14 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Independent claims 1 and 14 recite the limitations “I-BET 151 (or GSK1210151A)”, “I-BET 762 (or GSK525762)”, “OTX-015 (or MK-8628)”, and “ABBV-075 (or mivebresib)”.  These limitations render the claims unclear because it is not apparent whether the parenthetical information is intended to refer to another, alternate name of the compound or another compound altogether.  If the former, Applicants should pick one designation for each specific compound, e.g., if I-BET 151 and GSK1210151A are referring to the same compound, it is redundant to recite “I-BET 151 (or GSK1210151A)”.  If the latter, the compounds in parentheses should be separated in the Markush group of alternative compounds to avoid confusion.  
Independent claim 1 recites the Markush group:

    PNG
    media_image1.png
    118
    715
    media_image1.png
    Greyscale

It is unclear whether “pharmaceutically acceptable salts” is intended to be limited to pharmaceutically acceptable salts of the previously recited compounds or more broadly encompasses any “pharmaceutically acceptable salts” as part of the Markush group.  The Examiner suggests amending the claim to recite “pharmaceutically acceptable salts thereof” as recited in, e.g., claim 14.
Independent Claims 1 and 13 recite a method of treating inv(16) leukemia in the preamble.  Following the transitional phrase “comprising the step of”, the claims recite an active step of “…administering to a subject in need thereof a therapeutically effective combination…”.  The active step of the claims is not so linked to the preamble to clearly convey “a subject in need thereof” is a subject in need of treating inv(16) leukemia because no subject is recited in the preamble.  The Examiner suggests amending the preamble of claims 1 and 13 to recite “[a] method of treating inv(16) leukemia in a subject…”
Independent Claim 14 is drawn to a composition of matter, i.e., “[a] pharmaceutical composition”, comprising “a therapeutically effective combination of” a compound of formula (1) and a BRD4 inhibitor.  The claim also recites that the compound of formula (1) and the BRD4 inhibitor “are present in a combined amount synergistically effective to inhibit proliferation of inv(16) leukemia cells”.  It is totally unclear what amounts of a compound of formula (1) and/or BRD4 inhibitor are intended to be present in the claimed composition.  As a first matter, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation “a therapeutically effective combination”, and the claim also recites “are present in a combined amount synergistically effective to inhibit proliferation of inv(16) leukemia cells” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  As a second matter, “are present in a combined amount synergistically effective to inhibit proliferation of inv(16) leukemia cells” renders the claim unclear in what context, e.g., in vitro, in vivo, ex vivo, in humans, in mice, etc., the “combined amount synergistically effective to inhibit proliferation of inv(16) leukemia cells” is intended.  For example, if a composition comprising 5 M compound of formula (1) and 5 M BRD4 inhibitor synergistically inhibits proliferation of inv(16) leukemia cells in vitro, but does not synergistically inhibits proliferation of inv(16) leukemia cells in vivo, it would be unclear whether such a composition falls within the scope of the claim.  Similarly, it would be unclear if a composition comprising 1 mg compound of formula (1) and 5 mg BRD4 inhibitor that synergistically inhibits proliferation of inv(16) leukemia cells in a mouse, but not a human, would fall within the scope of the claim.  As the same composition comprising the same amounts of a compound of formula (1) and BRD4 inhibitor could reasonably be construed to both fall within the scope of the claimed “are present in a combined amount synergistically effective to inhibit proliferation of inv(16) leukemia cells” and outside the scope of the claimed “are present in a combined amount synergistically effective to inhibit proliferation of inv(16) leukemia cells”, the claim is a priori indefinite under 35 U.S.C. 112, 2nd Paragraph.

Claim Rejections - 35 USC § 112, 4th Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11 depends from claim 1, which recites a method comprising the step of administering a compound of formula (1) and a BRD4 inhibitor to a subject.  Claim 11 recites that the compound of formula (1) and a BRD4 inhibitor are administered “simultaneously or sequentially”.  Claim 11 fails to further limit claim 1 from which it depends because two compounds can only be administered to a subject “simultaneously or sequentially”, i.e., they are either administered at the same time (simultaneously) or at different times (sequentially).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-2, 5-6, and 11-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over BUSHWELLER ET AL. (US 2016/0096820 A1; Published Apr. 7, 2016) and ILLENDULA ET AL. (Science, 2015, vol. 347, Issue 6223, pages 779-784) in view of HERRMANN ET AL. (Oncotarget, 2012, vol. 3, pages 1588-1599) and COUDE ET AL. (Oncotarget, 2015, vol. 6, pages 17698-17712).

Teachings of BUSHWELLER ET AL.
	Bushweller et al. teach targeted small molecule inhibitors of the inv(16) fusion, the causative agent in ~12% of acute myeloid leukemia (AML). (Abstract.)  Bushweller et al. teach useful dimeric compounds of the invention include, inter alia, the following compound, which is a compound of the claimed formula (1) wherein Y is O and n is 1:

    PNG
    media_image2.png
    84
    343
    media_image2.png
    Greyscale

(first compound on page 18; Table 2; Claims 3, 19, 28, 33, and 35.)  This is the same species of formula (1) recited in instant claims 5-6 and 13 designated “(1a)”. Bushweller et al. expressly claim a method of preventing or treating inv(16) leukemia in a subject in need thereof, said method comprising administering to said subject a pharmaceutical composition comprising a pharmaceutically-acceptable carrier and a therapeutically effective amount of a compound of the formula:

    PNG
    media_image3.png
    171
    213
    media_image3.png
    Greyscale
.  (Claim 31.) The compound is selected from the group consisting of, inter alia, AI-10-49 having the formula:

    PNG
    media_image4.png
    111
    465
    media_image4.png
    Greyscale
(Claim 33.)

Teachings of ILLENDULA ET AL.
	Illendula et al. teach acute myeloid leukemia (AML) is the most common form of adult leukemia and that current inv(16) AML treatment with non-selective cytotoxic chemotherapy results in a good initial response but limited long-term survival.  The authors report the development of a protein-protein interaction inhibitor, AI-10-49, that selectively binds to CBFβ-SMMHC and disrupts its binding to RUNX1. AI-10-49 restores RUNX1 transcriptional activity, displays favorable pharmacokinetics, and delays leukemia progression in mice. Treatment of primary inv(16) AML patient blasts with AI-10-49 triggers selective cell death. (Abstract.)
	AI-10-49 is the same AI-10-49 compound taught in Bushweller et al. and recited in instant claims 5-6 and 13. (Table 1.)
	Illendula et al. teach administration of 200 mg/kg AI-10-49 to mice in a mouse model of inv(16) extends survival of the mice significantly.  (Fig. 3.)

The instant claims differ from Bushweller et al. and Illendula et al. only in so far as Bushweller et al. and Illendula et al. do not expressly teach combining the compounds disclosed therein with a bromodomain4 (BRD4) inhibitor.  It is noted, however, that both Bushweller et al. and Illendula et al. teach that standard cytotoxic chemotherapy is used for the treatment of inv(16) leukemia. As it is known that CBFβ-SMMHC changes the gene expression profile of cells to something that is more stem cell like, it is clear that CBFβ-SMMHC is a driver of the leukemia stem cell phenotype. Therefore, it is highly likely that direct inhibition of the action of CBFβ-SMMHC can alter this expression profile and therefore be a more effective therapeutic approach either alone or in combination with cytotoxic chemotherapy. (Bushweller et al. at [0123].)

Teachings of HERRMANN ET AL.
	Herrmann et al. teach that in the current study, they asked whether inhibition of BRD4 by a small-molecule inhibitor, JQ1, leads to growth inhibition and apoptosis in primary human AML stem- and progenitor cells.  They found that BRD4 was expressed at the mRNA and protein level in unfractionated AML cells as well as in highly enriched CD34+/CD38- and
CD34+/CD38+ stem- and progenitor cells in all patients examined; submicromolar concentrations of JQ1 induced major growth-inhibitory effects (IC50 0.05-0.5 μM) in most samples, including cells derived from relapsed or refractory patients; and JQ1 synergizes with ARA-C in inducing growth inhibition in AML cells.  The authors conclude that “[t]hese results characterize BRD4-inhibition as a promising new therapeutic approach in AML which should be further investigated in clinical trials.” (Abstract.) Herrmann et al. teach that inhibition of BRD4 using BRD4-specific RNAi or JQ1, a BET bromodomain inhibitor that blocks BRD4-binding to acetylated histones, showed profound antileukemic effects in AML mouse models as well as in various human AML cell lines and in primary leukemic cells obtained from AML patients. (page 1589, left column, 2nd full paragraph.)  

Teachings of COUDE ET AL.
	Similar to Herrmann et al., Coude et al. also teach an inhibitor of BRD4, OTX15, leads to cell growth inhibition, cell cycle arrest and apoptosis at submicromolar concentrations in acute leukemia cell lines and patient-derived leukemic cells. Coude et al. teach their results indicate that OTX015 and JQ1 have similar biological effects in  leukemic cells, supporting OTX015 evaluation in a Phase Ib trial in relapsed/refractory leukemia patients (Abstract; Table 1; page 17708, right column.) Coude et al. teach pharmacologic BET inhibitors in development display significant activity in hematologic malignancies. Treatment with the benzodiazepine-derived inhibitor JQ1 recapitulated anti-leukemic effects of shRNA-induced suppression of BRD4 in several AML cell lines, mouse models and primary patient samples. The small molecule BET protein inhibitors I-BET151 and I-BET762, belonging to the quinoline class of BET inhibitors, have also demonstrated in vitro activity in hematologic malignancies, including mixed lineage leukemia-related AML and multiple myeloma. (page 17699, paragraph bridging left and right columns.) Coude et al. teach OTC015 induces apoptosis of inv(16) AML patient-derived cells. (Table 2, Patient Nos. 26, 27, and 28.)

Examiner’s Analysis and Conclusion of Obviousness
A claimed invention is unpatentable if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the relevant art. 35 U.S.C. § 103. Whether a claimed invention would have been obvious is a question of law, based on factual determinations regarding the scope and content of the prior art, differences between the prior art and the claims at issue, the level of ordinary skill in the pertinent art, and any objective indicia of non-obviousness. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966). 
Here, methods of treating inv(16) leukemia in a subject comprising administering a therapeutically effective amount of a compound of formula (1) are expressly taught in the cited prior art (Bushweller et al. and Illendula et al.)  While Bushweller et al. and Illendula et al. do not expressly disclose combining such treatment with a BRD4 inhibitor, e.g., JQ1, Herrmann et al.. teach the BRD4 inhibitor JQ1 induced major growth-inhibitory effects in AML patient samples, including cells derived from relapsed or refractory patients and synergizes with ARA-C in inducing growth inhibition in AML cells.  The authors concluded that “[t]hese results characterize BRD4-inhibition as a promising new therapeutic approach in AML which should be further investigated in clinical trials.”  Similarly, Coude et al. teach another BRD4 inhibitor, OTX-015, leads to cell growth inhibition, cell cycle arrest and apoptosis at submicromolar concentrations in acute leukemia cell lines and patient-derived leukemic cells, including inv(16) AML patient-derived cells. Bushweller et al. expressly suggest that it is highly likely that direct inhibition of the action of CBFβ-SMMHC can be a more effective therapeutic approach either alone or in combination with cytotoxic chemotherapy. ([0123].)
It would have been prima facie obvious to combine administration of a compound of formula (1), e.g., compound (1a), as expressly taught in Bushweller et al. and Illendula et al., with a BRD4 inhibitor, e.g., JQ1 or OTX-015, to treat inv(16) AML in a subject.  Notably, Bushweller et al. teach emerging literature suggests that inability to cure cancers with current therapies, including cytotoxic chemotherapy, kinase inhibitors, or monoclonal antibodies, may be attributed to a population of so-called cancer stem cells or cancer initiating cells that are resistant to treatment, are quiescent, have long term self-renewal potential, and can fully recapitulate tumor phenotype at time of relapse. Inv(16) AML is a good example of this failure because inv(16) patients invariably show, at time of relapse, the inv(16) rearrangement, although other mutations detected at diagnosis (RAS, FLT3ITD or KIT) may or may not be detected at relapse. ([0022].)  Both Bushweller et al. and Herrmann et al. teach compounds that target such cancer stem cells and cancer initiating cells that are resistant to treatment.  Coude et al. demonstrate that the BRD4 inhibitor OTX-015 induces apoptosis of inv(16) AML patient-derived cells.  There is therefore a reasonable expectation that when combined a compound of formula (1) as taught in Bushweller et al. and Illendula et al. and a BRD4 inhibitor as taught in Herrmann et al. and/or Coude et al. when administered to a subject having inv(16) AML will be therapeutically effective.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-6, and 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,221,764 in view of HERRMANN ET AL. (Oncotarget, 2012, vol. 3, pages 1588-1599) and COUDE ET AL. (Oncotarget, 2015, vol. 6, pages 17698-17712). 
The ‘764 patent claims encompass methods of treating inv(16) leukemia in a subject in need thereof, comprising administering to said subject a pharmaceutical composition comprising a pharmaceutically acceptable carrier and a therapeutically effective amount of a compound of the claimed formula (1), i.e., the species recited in instant claims 5-6 (compound (1a)). See Claims 1-2 and 8-10.  The inv(16) leukemia is AML.  See Claim 3.  
The instant claims differ from the ‘764 patent claims only in so far as they require the co-administration of a BRD4 inhibitor.  The “comprising” language of the ‘764 patent claims, however, broadly encompasses and allows for the co-administration of any and all other therapeutically active agents.
Herrmann et al. teach that in the current study, they asked whether inhibition of BRD4 by a small-molecule inhibitor, JQ1, leads to growth inhibition and apoptosis in primary human AML stem- and progenitor cells.  They found that BRD4 was expressed at the mRNA and protein level in unfractionated AML cells as well as in highly enriched CD34+/CD38- and
CD34+/CD38+ stem- and progenitor cells in all patients examined; submicromolar concentrations of JQ1 induced major growth-inhibitory effects (IC50 0.05-0.5 μM) in most samples, including cells derived from relapsed or refractory patients; and JQ1 synergizes with ARA-C in inducing growth inhibition in AML cells.  The authors conclude that “[t]hese results characterize BRD4-inhibition as a promising new therapeutic approach in AML which should be further investigated in clinical trials.” (Abstract.) Herrmann et al. teach that inhibition of BRD4 using BRD4-specific RNAi or JQ1, a BET bromodomain inhibitor that blocks BRD4-binding to acetylated histones, showed profound antileukemic effects in AML mouse models as well as in various human AML cell lines and in primary leukemic cells obtained from AML patients. (page 1589, left column, 2nd full paragraph.)  
Similar to Herrmann et al., Coude et al. also teach an inhibitor of BRD4, OTX15, leads to cell growth inhibition, cell cycle arrest and apoptosis at submicromolar concentrations in acute leukemia cell lines and patient-derived leukemic cells. Coude et al. teach their results indicate that OTX015 and JQ1 have similar biological effects in  leukemic cells, supporting OTX015 evaluation in a Phase Ib trial in relapsed/refractory leukemia patients (Abstract; Table 1; page 17708, right column.) Coude et al. teach pharmacologic BET inhibitors in development display significant activity in hematologic malignancies. Treatment with the benzodiazepine-derived inhibitor JQ1 recapitulated anti-leukemic effects of shRNA-induced suppression of BRD4 in several AML cell lines, mouse models and primary patient samples. The small molecule BET protein inhibitors I-BET151 and I-BET762, belonging to the quinoline class of BET inhibitors, have also demonstrated in vitro activity in hematologic malignancies, including mixed lineage leukemia-related AML and multiple myeloma. (page 17699, paragraph bridging left and right columns.) Coude et al. teach OTC015 induces apoptosis of inv(16) AML patient-derived cells. (Table 2, Patient Nos. 26, 27, and 28.)
It would have been prima facie obvious to combine administration of a compound of formula (1), e.g., compound (1a), as expressly claimed in the ‘764 patent, with a BRD4 inhibitor, e.g., JQ1 or OTX-015, to treat inv(16) AML in a subject.  A person of ordinary skill in the art would have had a reasonable expectation that co-administration of two agents disclosed to be individually effective in treating AML would be therapeutically effective when administered in combination.

Conclusion
Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038